— Judgment unanimously affirmed. Memorandum: Defendant contends that County Court abused its discretion in denying his motion to sever because the defense he offered at trial and that offered by his codefendant were in irreconcilable conflict. Although his pretrial motion for an order of severance asserted that their defenses were "antagonistic”, at trial, defendant proceeded on an entirely different theory. In any event, we conclude that defendant’s contention is without merit. From our examination of defendant’s testimony and the theory of the codefendant’s defense, we do not find the "core” of their defenses to be in irreconcilable conflict (see, People v Glover, 165 AD2d 761, lv denied 77 NY2d 877; cf., People v Mahboubian, 74 NY2d 174, 184).
The court did not err in charging the jury on reasonable doubt. The charge, taken as a whole, was correct and conveyed the proper standard to the jury.
The sentence was neither harsh nor excessive. Under the circumstances of this case, it was not an abuse of County Court’s discretion to impose the maximum sentence for this heinous and senseless crime.
We have reviewed the contentions raised by defendant in his pro se brief and find them to be without merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ.